Title: Robert Smith to Thomas Jefferson, 19 December 1810
From: Smith, Robert
To: Jefferson, Thomas


          
            My dear Sir
            Washn Dec. 19. 1810—
          
           Knowing the interest, you take in the state of our foreign relations and the solicitude, you feel for your old and sincere friends, I hasten to transmit to you a copy of the documents, which accompanied the late message of the President. They shew the Course, we have been steering in a sea of difficulties. As the principles, which I have feebly endeavoured to maintain, are, in truth, but a part of your well digested system, I feel myself, as it were, amenable to you, as well as to our inestimable friend, your worthy successor. 
          
            Accept, I entreat you, my ardent wishes for your health & happiness
            
 R Smith
          
        